686 F.2d 356
UNITED STATES of America, Plaintiff-Appellee,v.Vera Lee PEACOCK, Hoyle Lamont Peacock, Defendants-Appellants.
No. 80-7087.
United States Court of Appeals,Fifth Circuit.
Unit B*Sept. 24, 1982.

John C. Swearingen, Jr., Columbus, Ga., for Harvey Peacock.
T. M. Flournoy, Jr., Columbus, Ga., for Vera Lee Peacock and Hoyle Lamont Peacock.
Edgar W. Ennis, Jr., Asst. U. S. Atty., Macon, Ga., for United States.
Appeal from the United States District Court for the Middle District of Florida, J. Robert Elliott, Judge.
ON PETITIONS FOR REHEARING
Before RONEY, HILL and FAY, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the government's petition for rehearing is GRANTED.


2
Part V of our opinion dealt with the forfeiture of insurance proceeds acquired by the appellants.  Bound at the time by the decision in United States v. Martino, 648 F.2d 367 (5th Cir. 1981), we held that 18 U.S.C. § 1963(a) did not authorize the forfeiture of the profits of a RICO offense and reversed the district court's forfeiture order.  654 F.2d 339 at 351-52.


3
After our opinion issued, the Former Fifth Circuit Court of Appeals granted rehearing en banc as to the portion of Martino that dealt with forfeiture.  The court held that § 1963(a) does encompass "forfeiture of the income or proceeds of racketeering activity."  United States v. Martino, 681 F.2d 952, 961 (5th Cir. 1982) (en banc).


4
Accordingly, upon our reconsideration, so much of Part V of our opinion as dealt with the scope of section 1963(a) is vacated.  The district court's forfeiture order is affirmed for the reasons stated in the Fifth Circuit's en banc opinion in Martino.  In all other respects, the panel adheres to the opinion previously issued, and appellants' petition for rehearing is DENIED.



*
 Former Fifth Circuit Case, Section 9(3) of Public Law 96-452-October 14, 1980